To enter an order requiring a receiver to turn over to relator, out of moneys in Ms hands, $246.60, to. satisfy a judgment recovered by relator against one Richardson.
Order to show cause denied April 13, 1897.
Relator attached a stock of goods belonging to Richardson. Two days afterwards certain clerks and employes of R. filed a bill under 3 How. S'tat., Sec. 8749o, alleging that they had preferred labor claims against R., an insolvent. An injunction was issued restraining relator from proceeding under his attachment.
A receiver was subsequently appointed, who took charge of "the stock and sold it.